       Case: 3:18-cv-00077-wmc Document #: 17 Filed: 03/01/21 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

WILLIE DAVIS,

                            Plaintiff,                          OPINION AND ORDER
       v.
                                                                      18-cv-77-wmc
SGT. JAKUSZ and
TIM ZIEGLER,

                            Defendants.


       On July 27, 2020, the court granted pro se plaintiff Willie Davis leave to proceed in

this lawsuit pursuant to 42 U.S.C. § 1983. In particular, the court allowed Davis to

proceed against defendants Tim Ziegler and Jakusz on First Amendment retaliation claims

for their involvement in confiscating Davis’s corrective tape and then improperly punishing

him for possessing contraband. (Dkt. #9, at 5-6.) However, the court dismissed proposed

defendant Warden Meisner for lack of personal involvement, and denied Davis leave to

proceed on a Fourteenth Amendment due process claim (id. at 4, 7-9), which Davis now

challenges in a motion for reconsideration (dkt. #13). Since Davis has not pointed to any

error of law or fact in the court’s order, the court is denying that motion.

       First, plaintiff challenges the dismissal of Meisner as a defendant, pointing to his

allegations that, prior to the conduct report hearing, he complained directly to Meisner

about the conduct report, reporting in particular that Ziegler informed him that he was

guilty and requesting that Ziegler not preside over the hearing. Yet the court considered

these allegations in its opinion, but denied plaintiff leave to proceed because those

allegations did not suggest that Meisner was personally involved in the conduct report
       Case: 3:18-cv-00077-wmc Document #: 17 Filed: 03/01/21 Page 2 of 3




proceeding itself, nor did the allegations suggest Meisner had reason to believe that Ziegler

would not follow the policy prohibiting the someone “substantially involved” in the

underlying incident from serving as the hearing officer, or that Ziegler actually presided

over the conduct report hearing. (Id. at 3.) Davis has not pointed to any allegations in his

complaint suggesting the opposite, or even that Meisner subsequently learned that Ziegler’s

actually presided over the hearing and failed to take corrective action. As such, the court

sees no error in dismissing Meisner for lack of personal involvement. See Minix v. Canarecci,

597 F.3d 824, 833-34 (7th Cir. 2010) (“[I]ndividual liability under § 1983 requires

personal involvement in the alleged constitutional violation.”).

       Second, plaintiff challenges the dismissal of his Fourteenth Amendment due process

claim, arguing that the court ignored his allegation that Ziegler presided over his conduct

report hearing despite the fact that Ziegler was involved in the events related to his conduct

report charges. Yet the court acknowledged that Ziegler may not have been a neutral

hearing officer, but nonetheless concluded that plaintiff’s allegations did not support a due

process claim because he had adequate post-deprivation remedies beyond the conduct

report hearing. Notably, the court observed not only that plaintiff successfully challenged

the results of the hearing and was later found not guilty, but also that Wisconsin law

provided multiple mechanisms through which he could have challenged the confiscation of

his property. Davis does not acknowledge these observations or suggest that he did not,

in fact, have access to these other methods of challenging the confiscation. Accordingly,

the court sees no basis to reconsider its decision to deny plaintiff leave to proceed on a

Fourteenth Amendment due process claim or otherwise modify the leave to proceed order.


                                              2
     Case: 3:18-cv-00077-wmc Document #: 17 Filed: 03/01/21 Page 3 of 3




                                      ORDER

     IT IS ORDERED that plaintiff Willie Davis’s motion for reconsideration (dkt. #13)

is DENIED.

     Entered this 1st day of March, 2021.

                                      BY THE COURT:

                                      /s/
                                      __________________________________
                                      WILLIAM M. CONLEY
                                      District Judge




                                            3
